Walton, J.
Earth fell upon one of the laborers engaged in constructing a sewer in the city of Portland and injured him so that he died soon after; and the question is whether, assuming that the injury was caused by the carelessness of the one who had the oversight and direction of the work, the city is liable for it. We think it is not.
It is settled law in this state that an employer is not responsible to an employee for an injury received through the carelessness of a fellow laborer; and it is equally well settled that the foreman, superintendent, or overseer of a job of work, is not on that account to be regarded as other than a fellow laborer with those who are at work under him. Such an employment does not elevate him to the dignity of a vice-principal. And these questions have been so fully and so recently discussed by this court that a further discussion of them can not be profitable. See Doughty v. Log Driving Co. 76 Maine, 143, and Cassidy v. Railroad, 76 Maine, 488, and cases there cited.

Plaintiff nonsuit.

Peters, C. J"., Virgin, Libbey, Foster and Haskell, JJ., concurred.